department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx government entities division number release date legend org organization name vil date date eo org address xx date address address employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court july 20xx certified mail - return receipt requested dear this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has not established that you have been operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1 c - d in that you failed to establish that you were operated exclusively for an exempt_purpose you failed to establish that you were engaged in exempt_activities that your expenditures were for exempt purposes and that your assets did not inure to private shareholder or individuals based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1120 for all years beginning after december 20xx form_1120 must be filed by the day of the third month after the end of your annual_accounting_period you are required to file form_1120 with the appropriate internal revenue campus processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment if you write please attach a copy of this letter to help identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the local taxpayer_advocate office by calling faxing or writing to revenue service taxpayer advocates office internal taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service tax exempt government entities golden gate avenue m sec_7401 san francisco ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f department of the treasury - internal_revenue_service form 886a name of taxpayer org schedule no or exhibit year period ended explanation of item sec_12 20xx 20xx legend org co-1 name xyz state director-1 director co-4 qth co-7 gth co-6 7th co-5 5th eth gth xx date attorney attorney address address city city director-2 director co-9 co-10 co-11 co-12 co-13 co-8 aot g companies president president bank bank co-1 co-2 co-3 18t issue whether org’s tax exempt status as an co-1 described in sec_501 of the code should be retroactively revoked because it is not operated exclusively for tax exempt purposes facts organizing documents on june 20xx president formed the co-1 hereinafter called co-1 the co-1 was funded with a dollar_figure grant from the co-2 on 20xx pursuant to the articles of incorporation article ii a states the co-1 was created for the purpose of operating as a charitable co-1 in collecting donations and distributing such donations to existing c charities on a non- profit basis the service granted the co-1 its tax exempt status under sec_501 and foundation classification under a of the code on august 20xx article vi states the corporation’s board_of directors director-1 address president address director-2 address the bylaws which were provided to the service during the co-1’s application_for exemption state in article ii the corporation is organized for non-profit purposes and the specific purpose for which this non-profit corporation is organized is operated as a flow-through co-1 by giving all its assets to existing qualified c charities and to do the following a to acquire and maintain buildings and property for storage and office facilities to serve as a collection point b to solicit contributions and donations from individuals groups and co-1s c to engage in any and all types of activities not prohibited by law which shall promote the aforementioned purposes and d to have and exercise any and all powers rights and privileges which a corporation organized under the non-profit corporation act of the xyz may now or hereafter have or exercise article viii section conflicts of interest states if any person who is a trustee or officer of the corporation is aware that the corporation is about to enter into a business transaction directly or indirectly with such person any member of that person’s family or any entity in which that person has any legal equitable or fiduciary interest or position shall immediately inform those charged with approving the transaction on behalf of the corporation of such person’s interest or position b aid the persons charged with making the decision by disclosing any material facts within such person’s knowledge that bear on the advisability of such transaction from the form 886-acev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx legend org co-1 name xyz state director-1 xx date attorney attorney address address city city president president bank bank director director-2 director co-1 co-2 co-3 co-4 ath co-5 co-6 5th 6th 7th co-7 gth gth co-8 co-9 co-10 co-11 co-12 co-13 2nd yg gth 41th a2t g companies standpoint of the corporation and c not be entitled to vote on the decision to enter into such transaction section loans to trustees and officers prohibited no loans shall be made by the corporation to any of its trustees donors or officers exemption application the co-1 filed form_1023 application_for recognition of exemption with the service on june 20xx the contact person on the form_1023 was attorney in city xyz in part ii of the application the foundation described its past present and planned operations as follows the co-1 is being formed to collect and distribute charitable_contributions destined for qualified c charities the foundation’s response to part ii question what are or will be the co-1’s source of financial support was the co-1 anticipates that it receive its financial support from residents of xyz however this co-1 will not specifically limit itself as such the trustees listed on form_1023 were as follows director-1 address president address director-2 address in part ii question d the co-1 declares that non of the co-1’s governing body is a disqualified_person with respect to the co-1 question asks the co-1 what assets does it have that are used in the performance of its exempt_function the co-1 stated that it will obtain funds from individual donors the co-1 will not require assets other than cash or other donated items in the exercise of its exempt_function question b does or will the co-1 limit its benefits services or products to specific individuals or classes of individuals the co-1 replied positively and stated that it will only contribute to existing recognized c public_charities form 886-acev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx 20xx legend org co-1 name xyz state director-1 co-4 qth co-5 5th th co-6 7th xx date attorney attorney address address city city president president bank bank co-1 co-2 co-3 director co-7 ogth gth co-8 aot director-2 director co-9 17th co-10 companies co-11 co-12 co-13 schedule no or exhibit year period ended part iv of the application contained financial information for the june 20xx through december 20xx and proposed budgets for the two subsequent years 20xx and 20xx part iv financial data stated xx - xx i xx -_12 xx l xx - xx total gifts grants and contribution sec_3 gross_investment_income total contributions gifts grant sec_22 other total expenses legal accounting exp the foundation did not clarify if the gifts grants and contributions in line of the above proposed budget would be from the general_public or president part iv section b listed the assets owned by the foundation during the short_year of december 20xx the foundation reported total assets of dollar_figure which consisted solely of cash no liabilities were reported for 20xx amendments on october 20xx the co-1 filed an amendment to the articles of incorporation changing the name to org inc annual information returns form_990 the co-1 reported revenue and expenses on form_990 as follows year contributions interest on savings temporary cash investments dividends interest plus gross amount of sale sec less cost expense gain loss on securities 20xx 20xx 20xx form 886-arev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer org schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx 20xx legend org co-1 name xyz state director-1 co-4 qth co-5 5th eth co-6 7th xx date attorney attorney address address city city director co-7 gth gth co-8 agth director-2 director co co-10 co-11 co-12 co-13 companies g president president bank bank co-1 co-2 co-3 t other investment_income total revenue program services management and general other expenses total expenses excess deficit for year net assets boy increase in net assets net assets eoy the 20xx form_990 revealed an increase in receivables on line other notes loans receivable attach sch from dollar_figure at the beginning of the year to at the end of the year no schedule was attached to the return giving the terms of the note or loan receivable as required the co-1 did not complete schedule b schedule of contributors on its 20xx form_990 per examination summonsed bank records reveal that bank account was opened on december 20xx by president for the co-1 with an initial deposit of dollar_figure the bank records confirmed that the authorized signer on account is one individual president no grants were made by the co-1 in its initial short_year the co-1 reported dollar_figure in contributions for the year ending december 20xx check number for from bank was written to org on for dollar_figure december 20xx however the check was charged back by the bank because the endorsement was missing the co-1 did not actually receive the funds until it was deposited in its bank account on january 20xx the co-1 wrote check number for dollar_figure to co-1 on february 20xx the only other expenditures during 20xx was dollar_figure in bank charges the co-1 reported receiving dollar_figure from contributions gifts and grants and dollar_figure in interest on savings and temporary cash investments all of the funds received by the co-1 in 20xx was from president either through his partnership bank or ‘president dba co-2’ form 886-a mev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx 20xx xx date attorney attorney address address city city director co-7 ogth ogth co-8 director-2 director co-9 co-10 co-11 co-12 co-13 companies yot ait g president president bank bank co-1 co-2 co-3 name of taxpayer org legend org co-1 name xyz state director-1 co-4 qth co-5 sth eth co-6 7th the co-1 provided only a vague response regarding the dollar_figure non cash contribution see document request below the co-1 reported dollar_figure in program service expenses grants 20xx form_990 reported co-3 co-4 co-5 co-6 other c total the bank statements revealed that only dollar_figure was paid to qualified c charities the percent of net assets paid to charity in 20xx wa sec_1 dollar_figure dollar_figure the percent of the co-1’s expenditures that constitute program services charitable activity wa sec_24 the actual grants paid to qualified c charities were co-4 co-5 co-6 co-5 total the co-1 included the co-3 in its computation of program service expense however the co-3 is not a c co-1 the co-1 paid a nonqualified_entity the co-3 dollar_figure in 20xx the co-1 reported dollar_figure in management and general in 20xx 20xx form_990 reported legal fees rent bank charges dues postage shipping total form 886-arev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items legend org co-1 name xyz state director-1 co-4 5th co-5 xx date attorney attorney address address city city president president bank bank director co-6 co-7 co-8 director-2 director co-9 co-10 co-11 co-12 co-13 co-1 co-2 co-3 oth gth ogth aot 11t8 companies the actual management and general expenditures were accounting legal of the dollar_figure in management and general dollar_figure was paid to co-7 president is the president director of this co-1 there were no evidence of any rental payments within the cancelled checks the following expenditures have not been substantiated 20kx 20xx 20xx 20xx 20xx 20xx 20kx 20xx hbfc - co-7 co-8 co-8 co-9 co-10 co-11 co-12 co-13 legal bookkeeping missionary missionary donation missionary donation 20xx sept automobile missionary donation donation the facts show that the president received dollar_figure in 20xx from the co-1 through various entities dollar_figure paid to co-7 - president is president director dollar_figure paid to co-10 - president is labeled as a manager of this entity that translates to of the co-1s cash on-hand of the co-1’s expenditure are unsubstantiated or were for a non exempt_purpose total unsubstantiated expenditures is dollar_figure total non exempt expenditure dollar_figure co-3 total non exempt unsubstantiated expenditures dollar_figure total co-lal expenditures dollar_figure document requests form 886-acrev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx 20xx xx date attorney attorney address address city city president president bank bank director co-7 gta gth co-8 director-2 co-9 a gt ane co-10 co-11 co-12 co-13 iat companie sec_2 director co-1 co-2 co-3 name of taxpayer org legend org co-1 name xyz state director-1 co-4 qth co-5 gem pth co-6 7th on march 20xx' the service sent form_4564 asking the co-1 to provide schedule b schedule of contributors who donated dollar_figure or more cash or property response the co-1 did not provide schedule b as requested but stated that no contributors dollar_figure or more in cash during 20xx see question for list of contributors source of support totaling dollar_figure 20xx response on june 20xx in response to form_4564 the co-i1 stated the dollar_figure receipt is for payment on a note receivable transferred to org the represents interest received from bank source or support totaling dollar_figure 20xx who contributed cash - dollar_figure response cash totaled dollar_figure who contributed the non-cash contribution - dollar_figure provide documentation response the co-1 did not respond to this question what is the non-cash contribution totaling dollar_figure provide documentation response the co-1 did not respond to this question where is the non-cash contribution for dollar_figure held provide documentation response the co-1 did not respond to this question what is the source_of_income totaling in interest provide documentation response represents interest received from bank the dollar_figure receipt is for payment on a note receivable transferred to org the dollar_figure was sent to the co-1 a second time on 20xx due on april 20xx on may 20xx a ' form_4564 summons was issued to the co-1’s bank account due to lack of idr response a response to idr was received by the service on 20xx form 886-a mev department of the treasury - internal_revenue_service page -7- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xx 20xx legend org co-1 name xyz state director-1 co-4 qth co-5 5th gtr co-6 7th director co-7 gth oth co-8 xx date attorney attorney address address city city president president bank bank director-2 co-9 co-10 co-11 co-12 co-13 director co-1 co-2 co-3 rot 1th 12th g companies schedule no or exhibit year period ended form_990 lists on line a other notes loans receivable totaling dollar_figure the proper schedule was not attached to determine if your are operated in accordance with your exempt_purpose provide all relevant information regarding this loan note outstanding including but not limited to loan contract detailing - a borrower's name and title b balance due c date of note e maturity_date f repayment terms g interestrat h security provided by the borrower i evidence of repayment j purpose of the loan the foundation received a asset of a_trust deed mortgage on real_estate with a response five year fixed interest rate of the mortgage is secured_by property worth over million dollars charities each year as reflected in the banking records and tax returns the co-1 did not provide schedule b as requested the interest_income from the mortgage interest has all been donated to qualified form_4564 idr was sent to the co-1 on december 20xx asking for the missing items on idr all minutes books_and_records contract outlying all parties involved and terms for the other note receivable idr asked the co-1 to substantiate the following payments 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx hbfc - co-7 co-8 co-8 co-9 co-10 co-11 co-12 co-13 the service also asked on form_4564 idr legal bookkeeping missionary missionary donation missionary donation 20xx sept automobile missionary donation donation provide all details and supporting documentation regarding the note receivable transferred into the co-1 including but not limited to e address of property form 886-a cev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service form 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items legend org co-1 name xyz state director-1 co-4 qth co-5 5th gth co-6 7th director co-7 gth gth co-8 xx date attorney attorney address address city city president president bank bank director-2 co-9 co-10 co-11 co-12 co-13 director co-1 co-2 18t co-3 aot 12t companies identify all the individuals and or entities involved in the transfer of the receivable name e and address e e written agreements contracts instruments trust deeds outlying the terms what was the purpose of the transfer the co-1 did not respond to the service’s request the service sent the co-1 form_872 consent to extend the time to assess tax and letter on january 20xx asking the co- to provide the missing documents requested the co-1 was given days to respond to the letter or revocation of exempt status will be proposed the co-1 did not respond to letter minutes the co-1 did not provide minutes to the service the co-1 stated that books are currently being requested from president’s ex-wife who has position of all documents and in uncooperative law sec_501 of the code exempts from federal_income_tax co-1s organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the co-1's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an co-1 described in sec_501 of the code the co-1 must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an co-1 will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an co-1 will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an co-1 is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to form 886-a crev department of the treasury - internal_revenue_service page -9- name of taxpayer org legend org co-1 name xyz state director-1 form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx 20xx xx date attorney attorney address address city city director co-4 co-5 co-6 4th 5th pth 7th co-7 gth ogth co-8 director-2 director co-9 co-10 co-11 vot 12t g companies president president bank bank co-1 co-2 co-3 co-12 co-13 18t persons having a personal and private interest in the activities of the co-1 the term private_shareholder_or_individual is defined in regulation sec_1_501_a_-1 sec_1_501_c_3_-1gi of the regulations provides that an co-1 is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest an co-1 does not serve a public rather than a private interest within the meaning of reg c -1 d if any of its assets or earnings inure to the benefit of any insiders or disqualified persons inurement is any transfer of charitable assets to the co-1’s insiders for which the co-1 does not receive adequate_consideration inurement can take many forms it is necessary for an co-1 to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the co-1 or persons controlled directly or indirectly by such private interests the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes when an co-1 operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the co-1 by definition does not operate exclusively for exempt purposes american campaign academy v commissioner supra pincite in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation did not operate a charitable program commensurate in scope with its financial resources rather the foundation was only able to carry out minimal charitable activities the ruling stated that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 in revrul_64_182 cb a corporation organized exclusively for charitable purposes derives its income principally from the rental of space in a large commercial office building which it owns maintains and operates the charitable purposes of the corporation are carried out by aiding other charitable co-1s selected in the discretion of its governing body through contributions and grants to such co-1s for charitable purposes held the corporation is deemed to meet the primary purpose test of sec_1_501_c_3_-1 of the income_tax regulations and to be entitled to exemption from federal_income_tax as a corporation organized form 886-acev department of the treasury - internal_revenue_service page -10- department of the ‘treasury - internal_revenue_service form 886a name of taxpayer org schedule no or exhibit year period ended explanation of item sec_12 20xx 20xx legend org co-1 name xyz state director-1l co-4 qth co-5 oth eth co-6 7th xx date attorney attorney address address city city president president bank bank co-1 co-2 co-3 director co-7 gth ogth co-8 yot 7ath g co-11 co-12 co-13 companie sec_279 sec_374 director-2 director co-9 co-10 and operated exclusively for charitable purposes within the meaning of sec_501 of the internal_revenue_code of where it is shown to be carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every co-1 exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every co-1 which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_6033-2 of the income_tax regulations provides that every co-1 which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose in inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code rev_rul an co-1 previously hcld exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every co-1 except as provided therein exempt from taxation under sec_501 of the code shal file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and form 886-a cev department of the treasury - internal_revenue_service page -11- department of the treasury - internal_revenue_service form 886a name of taxpayer org schedule no or exhibit year period ended explanation of item sec_12 20xx 20xx legend org co-1 name xyz state director-1 co-4 qth co-5 sth 6th co-6 7th director co -7 ogth 6gth co-8 xx date attorney attorney address address city city president president bank bank director-2 co-9 co-10 co-11 co-12 co-13 director co-1 co-2 co-3 t aot 11th g companies regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an co-1 previously held exempt on the grounds that the co- has not established that it is observing the conditions required for the continuation of an exempt status revrul_56_304 co-1s privately established and funded as charitable foundations which are organized and actively operated to carry on one or more of the purposes specified in sec_501 of the internal_revenue_code of and which otherwise meet the requirements for exemption from federal_income_tax are not precluded from making distributions of their funds to individuals provided such distributions are made on a true charitable basis in furtherance of the purposes for which they are organized however co-1s of this character which make such distributions should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the co-1 a grantor or substantial_contributor to the co-1 or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 co-1s recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1 c -1 d ii of the income_tax regulations states that an co-1 is not organized or operated exclusively for one or more of the purposes specified unless it serves a public rather than a private interest thus to meet the requircment of this subdivision it is necessary for an co-1 to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the co-1 or persons controlled directly or indirectly by such private interests effective date of revocation form 886-acev department of the treasury - internal_revenue_service page -12- department of the treasury - internal_revenue_service form 886a name of taxpayer org schedule no or exhibit year petiod ended explanation of item sec_12 20xx 20xx legend org co-1 name xyz state director-1 co-4 qth co-5 5th xx date attorney attorney address address city city president president bank bank director co co-7 co-8 director-2 co-9 co-10 director co-11 co-12 co-13 co-1 co-2 co-3 gth tm gth ogth 7g 11th 12t g companies an co-1 may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq 20xx-1 c b an co-1 may not rely on a favorable determination_letter however if the co-1 omitted or misstated a material fact in its application or in supporting documents in addition an co-1 may not rely on a favorable determination if there is a material_change inconsistent with exemption in the co-1’s character purposes or methods of operation after the determination_letter is issued rev_proc 20xx-52 20xx8-30 irb the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the co-1 omitted or misstated a material fact or operated in a manner materially different from that originally represented rev_proc 20xx-52 20xx-30 irb government position the service asked the co-1 to provide specific information about its actual activities during the year ending december 20xx and december 20xx the co-1 provided limited and vague information on its expenditures and financial transactions furthermore based on the bank analysis the co-1 provided limited charitable grants to qualified c co-1s the internal_revenue_service asked the co-1 to describe of total expenses in the amount of dollar_figure within this dollar_figure dollar_figure was paid to entities controlled by president dollar_figure - hbfc and dollar_figure co-10 the co-1 did not provide any supporting documentation these expenses the co-1 did not explain how the its expenses accomplished its exempt_purpose in addition to of unsubstantiated expenditures a dollar_figure grant was made to co-3 an co-1 that is not a c charitable entity of the co-1’s expenditure are unsubstantiated or were for a non exempt purposes the service asked the co-1 to provide all documents relating to the dollar_figure note receivable including the deed_of_trust address of property held for security identity all the individuals and or entities involved in the transfer of the receivable name and address evidence the note is secured and schedule b schedule of contributors the co-1 only responded by stating the foundation received a asset of a_trust deed mortgage on real_estate with a five year fixed intcrest rate of the mortgage is secured_by property worth over million dollars the interest_income from the mortgage interest has all been donated to qualified charities each year as reflected in the banking records and tax returns in response to the interest payments the co-1 stated the dollar_figure receipt is for payment on a note receivable transferred to org the dollar_figure represents interest received from bank president is a general_partner in bank the co-1 has not shown that this transaction exclusively served to benefit org rather than the creator’s president form 886-aev department of the treasury - internal_revenue_service page -13- department of the ‘treasury - internal_revenue_service form 886a name of taxpayer org schedule no or exhibit year period ended explanation of item sec_12 20xx 20xx legend org co-1 name xyz state director-l co-4 4th co-5 5th eth co-6 7th xx date attorney attorney address address city city director co-7 ogth ogth co-8 director-2 director co-9 co-10 co-11 co-12 co-13 aot 77t companies president president bank bank co-1 co-2 co-3 an exempt co-1 must respond to internal_revenue_service inquiries to establish that it is entitled to tax exempt status in this case the taxpayer had failed to establish that it was engaged in exempt_activities that its expenditures were for the purpose of exempt_activities or that its assets did not inure to private shareholders or individuals taxpayer's position the co-1 has not submitted its position conclusion it is the irs's position that the co-1 failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the co-1's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending january 20xx form 886-acev department of the treasury - internal_revenue_service page -14-
